DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (US 2005/0035464; hereinafter Ho) in view of Wu et al (US 2021/0098421; hereinafter Wu).


Regarding claim 1, Figs 2A-2G of Ho discloses a manufacturing method of chip package structure comprising:
providing a carrier (202; Fig 2A; ¶ [0021]), a first patterned circuit layer (208/208b; Fig 2C; ¶ [0023]) and a first dielectric layer (210; Fig 2C; ¶ [0023]) covering the first patterned circuit layer (208/208b; Fig 2C; ¶ [0023]) and the carrier (202; Fig 2A; ¶ [0021]) being formed on the carrier;
forming at least one first opening (opening to form via (212)) on the first dielectric layer (210; Fig 2C; ¶ [0023]), wherein the at least one first opening exposes a portion of the first patterned circuit layer (Fig 2C);
forming at least one first conductive via (212; Fig 2C; ¶ [0023]) in the at least one first opening, wherein at least one first conductive via (212; Fig 2C; ¶ [0023]) is electrically connected to the first patterned circuit layer (208/208b; Fig 2C; ¶ [0023]) and the at least one first conductive via (212; Fig 2C; ¶ [0023]) is coplanar with the first dielectric layer (210; Fig 2C; ¶ [0023]);
forming a flat structure layer (208; Fig 2C; ¶ [0023]) on the first dielectric layer (210; Fig 2C; ¶ [0023]), wherein at least one boundary (Fig 2C) is between the flat structure layer (208; Fig 2C; ¶ [0023]) and the at least one first conductive via (212; Fig 2C; ¶ [0023]) and the flat structure (208; Fig 2C; ¶ [0023]) comprises a plurality of flat structure portions (208; Fig 2C; ¶ [0023]) separated from each other;
forming a second dielectric layer (210 (second layer); Fig 2C; ¶ [0023]) on the first dielectric layer to cover the flat structure layer (208; Fig 2C; ¶ [0023]) and a portion of the first dielectric layer (210; Fig 2C; ¶ [0023]);
forming a second patterned circuit layer (208; Fig 2C; ¶ [0023]) on the second dielectric layer (210 (second layer); Fig 2C; ¶ [0023]), the second patterned circuit layer (208; Fig 2C; ¶ [0023]) comprising a plurality of pads (208a; Fig 2C; ¶ [0023]);
disposing an electrical package or a die (218; Fig 2F; ¶ [0026]) on the pads.
However Ho does not expressly disclose a plurality of chips on the pads and forming a molding compound to cover the second dielectric layer and encapsulate the chips and the pads and wherein orthographic projection of each of the plurality of flat structure portions of the flat structure layer on the carrier overlaps orthographic projections of at least two of the pads on the carrier.
In the same field of endeavor, Fig 1A of Wu discloses plurality of pads (112t; Fig 1A), wherein an orthographic projection (Fig 1A) of each of a plurality of flat structure portions (112; Fig 1A) of a flat structure layer on a carrier overlaps orthographic projection of at least two of the pads on the carrier;
disposing a plurality of chips (130; Fig 1A; ¶ [0025]/ 330; Fig 12; ¶ [0105]) on the pads (112t; Fig 1A; Pads; Fig 1A); and
forming a molding compound (140; Fig 1C; ¶ [0031]) to cover the second
dielectric layer (114; Fig 1A/ Second Dielectric layer; Fig 1A_edited) and encapsulate
the chips (130; Fig 1A; ¶ [0025]/ 330; Fig 12; ¶ [0105]) and the pads (112t; Fig 1A; Pads; Fig 1A).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a plurality of chips on the pads and forming a molding compound to cover the second dielectric layer and encapsulate the chips and the pads and wherein orthographic projection of each of the plurality of flat structure portions of the flat structure layer on the carrier overlaps orthographic projections of at least two of the pads on the carrier as taught by Wu in the device of Ho as testing pads formed in a patterned circuit layer allows the testing of the 3D packaging using the probe and/or probe cards (¶ [0019]) and also to increase the yield and decrease costs (¶ [0019]).

Regarding claim 2, Figs 2A-2G of Ho discloses after forming the second dielectric layer (210 (second layer); Fig 2C; ¶ [0023]) to cover the flat structure layer (208; Fig 2C; ¶ [0023]) and before forming the second patterned circuit layer (208; Fig 2E; top layer) on the second dielectric layer, forming at least one second opening (opening to form via (212); Fig 2E) on the second dielectric layer, wherein the at least one second opening exposes a portion of the flat structure layer; and
forming at least one second conductive via (212 (in second layer); Fig 2C) in the at least second opening, wherein at least one second conductive via (212 (in second layer); Fig 2C) is electrically connected to the flat structure layer (208; Fig 2C; ¶ [0023]).

Regarding claim 3, Figs 2A-2G of Ho discloses at least one of the flat structure portions (208; Fig 2C; ¶ [0023]) is electrically connected to the at least one first conductive via (212; Fig 2C; ¶ [0023]) and the at least one second conductive via (212 (in second layer); Fig 2C) and the chips (218; Fig 2F; ¶ [0026]) are electrically connected to the at least one second conductive via (212 (in second layer); Fig 2C) through the pads (208a; Fig 2C; ¶ [0023]).

Regarding claim 5, Fig 2A-2G of Ho discloses after forming the second patterned circuit layer on the second dielectric layer and before disposing the chips on the pads, forming a surface finish layer (210 (top layer); Fig 2D) on the second patterned circuit layer.

Regarding claim 7, Ho in view of Wu does not expressly disclose a coplanarity of the pads is less than 0.5 µm.
However, the ordinary artisan would have recognized the coplanarity of the pads
to be a result effective variable affecting the mounting of the chips to the pad efficiently.
Thus, it would have been obvious to vary the coplanarity of the pads within the claimed range, since optimum or workable ranges of such variables are discoverable through
routine experimentation. see MPEP 2144.05 II.B

Regarding claim 8, Figs 2A-2G of Ho discloses a chip package structure comprising:
a carrier (202; Fig 2A; ¶ [0021]), 
a first patterned circuit layer (208/208b; Fig 2C; ¶ [0023]) disposed on the carrier;
a first dielectric layer (210; Fig 2C; ¶ [0023]) covering the first patterned circuit layer (208/208b; Fig 2C; ¶ [0023]) and the carrier (202; Fig 2A; ¶ [0021]);
at least one first conductive via (212; Fig 2C; ¶ [0023]), the first dielectric layer (210; Fig 2C; ¶ [0023]) having at least one first opening (opening to form via (212)), the at least one first conductive via being disposed in the at least one first opening, wherein at least one first conductive via (212; Fig 2C; ¶ [0023]) is electrically connected to the first patterned circuit layer (208/208b; Fig 2C; ¶ [0023]) and the at least one first conductive via (212; Fig 2C; ¶ [0023]) is coplanar with the first dielectric layer (210; Fig 2C; ¶ [0023]);
a flat structure layer (208; Fig 2C; ¶ [0023]) on the first dielectric layer (210; Fig 2C; ¶ [0023]), wherein at least one boundary (Fig 2C) is between the flat structure layer (208; Fig 2C; ¶ [0023]) and the at least one first conductive via (212; Fig 2C; ¶ [0023]) and the flat structure (208; Fig 2C; ¶ [0023]) comprises a plurality of flat structure portions (208; Fig 2C; ¶ [0023]) separated from each other;
a second dielectric layer (210 (second layer); Fig 2C; ¶ [0023]) disposed on the first dielectric layer to cover the flat structure layer (208; Fig 2C; ¶ [0023]) and a portion of the first dielectric layer (210; Fig 2C; ¶ [0023]);
a second patterned circuit layer (208; Fig 2C; ¶ [0023]) disposed on the second dielectric layer (210 (second layer); Fig 2C; ¶ [0023]), the second patterned circuit layer (208; Fig 2C; ¶ [0023]) comprising a plurality of pads (208a; Fig 2C; ¶ [0023]);
disposing an electrical package or a die (218; Fig 2F; ¶ [0026]) on the pads.
However Ho does not expressly disclose a plurality of chips on the pads and forming a molding compound to cover the second dielectric layer and encapsulate the chips and the pads and wherein orthographic projection of each of the plurality of flat structure portions of the flat structure layer on the carrier overlaps orthographic projections of at least two of the pads on the carrier.
In the same field of endeavor, Fig 1A of Wu discloses plurality of pads (112t; Fig 1A), wherein an orthographic projection (Fig 1A) of each of a plurality of flat structure portions (112; Fig 1A) of a flat structure layer on a carrier overlaps orthographic projection of at least two of the pads on the carrier;
disposing a plurality of chips (130; Fig 1A; ¶ [0025]/ 330; Fig 12; ¶ [0105]) on the pads (112t; Fig 1A; Pads; Fig 1A); and
forming a molding compound (140; Fig 1C; ¶ [0031]) to cover the second
dielectric layer (114; Fig 1A/ Second Dielectric layer; Fig 1A_edited) and encapsulate
the chips (130; Fig 1A; ¶ [0025]/ 330; Fig 12; ¶ [0105]) and the pads (112t; Fig 1A; Pads; Fig 1A).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a plurality of chips on the pads and forming a molding compound to cover the second dielectric layer and encapsulate the chips and the pads and wherein orthographic projection of each of the plurality of flat structure portions of the flat structure layer on the carrier overlaps orthographic projections of at least two of the pads on the carrier as taught by Wu in the device of Ho as testing pads formed in a patterned circuit layer allows the testing of the 3D packaging using the probe and/or probe cards (¶ [0019]) and also to increase the yield and decrease costs (¶ [0019]).

Regarding claim 9, Figs 2A-2G of Ho discloses at least one second conductive via (212 (in second layer); Fig 2C), the second dielectric layer having at least one second opening, wherein at least one second conductive via (212 (in second layer); Fig 2C) is electrically connected to the flat structure layer (208; Fig 2C; ¶ [0023]).

Regarding claim 10, Figs 2A-2G of Ho discloses at least one of the flat structure portions (208; Fig 2C; ¶ [0023]) is electrically connected to the at least one first conductive via (212; Fig 2C; ¶ [0023]) and the at least one second conductive via (212 (in second layer); Fig 2C) and the chips (218; Fig 2F; ¶ [0026]) are electrically connected to the at least one second conductive via (212 (in second layer); Fig 2C) through the pads (208a; Fig 2C; ¶ [0023]).

Regarding claim 12, Fig 2A-2G of Ho discloses a surface finish layer (210 (top layer); Fig 2D) on the second patterned circuit layer.

Regarding claim 14, Ho in view of Wu does not expressly disclose a coplanarity of the pads is less than 0.5 µm.
However, the ordinary artisan would have recognized the coplanarity of the pads
to be a result effective variable affecting the mounting of the chips to the pad efficiently.
Thus, it would have been obvious to vary the coplanarity of the pads within the claimed range, since optimum or workable ranges of such variables are discoverable through
routine experimentation. see MPEP 2144.05 II.B

Regarding claim 15, Figs 2A-2G of Ho discloses a chip package structure comprising:
a carrier (202; Fig 2A; ¶ [0021]), 
a first patterned circuit layer (208/208b; Fig 2C; ¶ [0023]) disposed on the carrier;
a first dielectric layer (210; Fig 2C; ¶ [0023]) covering the first patterned circuit layer (208/208b; Fig 2C; ¶ [0023]) and the carrier (202; Fig 2A; ¶ [0021]);
at least one first conductive via (212; Fig 2C; ¶ [0023]), the first dielectric layer (210; Fig 2C; ¶ [0023]) having at least one first opening (opening to form via (212)), the at least one first conductive via being disposed in the at least one first opening, wherein at least one first conductive via (212; Fig 2C; ¶ [0023]) is electrically connected to the first patterned circuit layer (208/208b; Fig 2C; ¶ [0023]) and the at least one first conductive via (212; Fig 2C; ¶ [0023]) is coplanar with the first dielectric layer (210; Fig 2C; ¶ [0023]);
a flat structure layer (208; Fig 2C; ¶ [0023]) on the first dielectric layer (210; Fig 2C; ¶ [0023]), wherein at least one boundary (Fig 2C) is between the flat structure layer (208; Fig 2C; ¶ [0023]) and the at least one first conductive via (212; Fig 2C; ¶ [0023]) and the flat structure (208; Fig 2C; ¶ [0023]) comprises a plurality of flat structure portions (208; Fig 2C; ¶ [0023]) separated from each other;
a second dielectric layer (210 (second layer); Fig 2C; ¶ [0023]) disposed on the first dielectric layer to cover the flat structure layer (208; Fig 2C; ¶ [0023]) and a portion of the first dielectric layer (210; Fig 2C; ¶ [0023]);
a second patterned circuit layer (208; Fig 2C; ¶ [0023]) disposed on the second dielectric layer (210 (second layer); Fig 2C; ¶ [0023]), the second patterned circuit layer (208; Fig 2C; ¶ [0023]) comprising a plurality of pads (208a; Fig 2C; ¶ [0023]);
disposing an electrical package or a die (218; Fig 2F; ¶ [0026]) on the pads.
However Ho does not expressly disclose a plurality of chips on the pads and forming a molding compound to cover the second dielectric layer and encapsulate the chips and the pads and wherein orthographic projection of each of the plurality of flat structure portions of the flat structure layer on the carrier overlaps orthographic projections of at least two of the pads on the carrier.
In the same field of endeavor, Fig 1A of Wu discloses plurality of pads (112t; Fig 1A), wherein an orthographic projection (Fig 1A) of each of a plurality of flat structure portions (112; Fig 1A) of a flat structure layer on a carrier overlaps orthographic projection of at least two of the pads on the carrier;
disposing a plurality of chips (130; Fig 1A; ¶ [0025]/ 330; Fig 12; ¶ [0105]) on the pads (112t; Fig 1A; Pads; Fig 1A); and
forming a molding compound (140; Fig 1C; ¶ [0031]) to cover the second
dielectric layer (114; Fig 1A/ Second Dielectric layer; Fig 1A_edited) and encapsulate
the chips (130; Fig 1A; ¶ [0025]/ 330; Fig 12; ¶ [0105]) and the pads (112t; Fig 1A; Pads; Fig 1A).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a plurality of chips on the pads and forming a molding compound to cover the second dielectric layer and encapsulate the chips and the pads and wherein orthographic projection of each of the plurality of flat structure portions of the flat structure layer on the carrier overlaps orthographic projections of at least two of the pads on the carrier as taught by Wu in the device of Ho as testing pads formed in a patterned circuit layer allows the testing of the 3D packaging using the probe and/or probe cards (¶ [0019]) and also to increase the yield and decrease costs (¶ [0019]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (US 2005/0035464; hereinafter Ho) in view of Wu et al (US 2021/0098421; hereinafter Wu) and further in view of Kim et al (US 2017/0092824; hereinafter Kim).
Regarding claim 6, Ho in view of Wu does not expressly disclose the chips comprise at least one red micro light-emitting element, at least one green micro light emitting element and at least one blue micro light emitting element.
Int eh same field of endeavor, Kim discloses a light emitting device or chip package can comprise red LED chip, green LED chip and blue LED chip (¶ [0051]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before effective filing date of the invention such that the chips comprise at least one red micro light-emitting element, at least one green micro light emitting element and at least one blue micro light emitting element as taught by Kim in order to form light emitting device that emits light of desired color and wavelength (¶ [0051]).


Regarding claim 13, Ho in view of Wu does not expressly disclose the chips comprise at least one red micro light-emitting element, at least one green micro light emitting element and at least one blue micro light emitting element.
Int eh same field of endeavor, Kim discloses a light emitting device or chip package can comprise red LED chip, green LED chip and blue LED chip (¶ [0051]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before effective filing date of the invention such that the chips comprise at least one red micro light-emitting element, at least one green micro light emitting element and at least one blue micro light emitting element as taught by Kim in order to form light emitting device that emits light of desired color and wavelength (¶ [0051]).



Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the plurality of flat structure portions comprises a first structure portion and a second structure portion and the number of the pads corresponding to the first structure portion is different from the number of pads corresponding to the second structure portion”.

Regarding claim 17, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the plurality of flat structure portions comprises a first structure portion and a second structure portion and the number of the pads corresponding to the first structure portion is different from the number of pads corresponding to the second structure portion”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895